DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US 20170035383 A1 teaches a remote exposure control device for X-ray imaging, comprising processing circuitry and communication circuitry, wherein, in operation, the remote exposure control device communicates with a pairing device In a digital radiography system and paired with the remote exposure control device so as to send control signals to the pairing device.
US 20180153499 A1 teaches an operation device for remotely operating an X-ray imaging device includes an operation unit, a grip detection unit, which determines whether an operation received by the operation unit is a normal operation or an erroneous operation, and a control unit, which transmits an operation signal corresponding to the operation to the X-ray imaging device.
However, none of the prior art teach an input apparatus for an X-ray imaging apparatus comprising a controller configured to: determine whether the X-ray input apparatus is mounted in the holder based on a first signal received from the second sensor, in response to determining that the input apparatus is mounted in the holder, calibrate a sensitivity of the first sensor, while the input apparatus is removed from the holder, determine that the user input is received via the button, and in response to receiving the user input, control the communication circuitry to transmit a command signal to the communication circuitry in the holder if a signal received from the calibrated first sensor corresponds to a hand-gripping.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884